Case: 09-50385     Document: 00511116070          Page: 1    Date Filed: 05/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 19, 2010
                                     No. 09-50385
                                   SummaryCalendar                          Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LISA ANN CALDERON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for Western the District of Texas
                             USDC No. 5:08-CR-165-5


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Calderon has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Calderon has filed a response. The record is insufficiently developed
to allow consideration at this time of Calderon’s claims of ineffective assistance
of counsel; such claims generally “cannot be resolved on direct appeal when [they
have] not been raised before the district court since no opportunity existed to
develop the record on the merits of the allegations.” United States v. Cantwell,

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50385   Document: 00511116070 Page: 2        Date Filed: 05/19/2010
                                No. 09-50385

470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). Our independent review of the record, counsel’s brief, and Calderon’s
response discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is granted, counsel is excused from further responsibilities
herein, and the appeal is dismissed. See 5 TH C IR. R. 42.2.
      MOTION GRANTED; APPEAL DISMISSED.




                                        2